Citation Nr: 1526612	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-40 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1945 to August 1949 and November 1949 to August 1965.  He died in June 2011, and the appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO); the file is now in the jurisdiction of the St. Petersburg, Florida, RO.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in June 2011; his death certificate lists the immediate cause of death as acute large intracranial hemorrhage; an amended (following review of his medical records) death certificate lists recurrent vertigo as a significant condition contributing to death.

2.  Service connection for the Veteran's vertigo had been in effect since 2004. 


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. 38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. § 3.312 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claim.  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.

 Legal Criteria, Factual Background, and Analysis

The death of a Veteran will be considered service connected when the evidence establishes that a service connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or, that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

The Veteran's (amended) death certificate lists the immediate causes of death as nontraumatic large intracranial hemorrhage due to, or as a consequence of coronary artery disease, due to, or as a consequence of, congestive heart failure, due to, or as a consequence of, hypertension.  Recurrent vertigo is listed as a significant condition contributing to death.  (The death certificate was amended following review of the Veteran's medical records, which were not available at the time the original death certificate was completed.)  At the time of the Veteran's death, service connection had been established for vertigo (since 2004).

In August 2014, VA obtained a medical opinion regarding the Veteran's cause of death.  The provider was specifically asked whether "syncope," also listed on the (amended) death certificate as a significant condition contributing to cause of death, was related to the Veteran's service-connected psychoneurosis, mixed type, with manifestations of syncopal episodes and hyperventilation syndrome; no opinion was requested with respect to vertigo.  The provider opined that the "syncope" referred to on the (amended) death certificate was related to vertigo, an ear or neurological condition separate from (and unrelated to) the Veteran's service-connected syncope, which was of psychiatric origin.  The provider further stated that there was no objective evidence relating vertigo to the Veteran's active service.  However, that matter had been resolved, and was not in dispute.  Service connection for vertigo was established effective from 2004.  Notably, aside from noting that there was no rationale accompanying the amended death certificate (beyond the explanation that additional records were reviewed), the provider did not dispute that vertigo was a significant condition contributing to the Veteran's cause of death.  

As there is apparently no medical dispute that vertigo, a service-connected disability, was a significant condition contributing to cause the Veteran's death, service connection for the cause of the Veteran's death is warranted. 


ORDER

Service connection for the cause of the Veteran's death is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


